Exhibit 10.1

 

Restricted Stock Unit No.             

 

SYNTA PHARMACEUTICALS CORP.

 

Restricted Stock Unit Award Grant Notice

Restricted Stock Unit Award Grant under the Company’s

2015 Stock Plan

 

1.

Name and Address of Participant:

 

 

 

 

 

 

 

2.

Date of Grant of

 

 

Restricted Stock Unit Award:

January 4, 2016

 

 

3.

Maximum Number of Shares underlying

 

 

Restricted Stock Unit Award:

 

 

 

 

4.

Vesting of Award:  The shares subject to this Restricted Stock Unit Award shall
vest in full upon the consummation of a Transaction which closes on or prior to
December 31, 2016 provided that the Participant is employed by the Company or an
Affiliate at the time of the Transaction or the Participant is terminated by the
Corporation other than for “cause” (as defined in the officer’s Severance and
Change of Control Agreement) prior to the Transaction.

 

 

 

 

For the purposes of this Grant Notice and the accompanying Restricted Stock Unit
Agreement, “Transaction” means, whether effected in one transaction or a series
of related transactions, (a) any merger, consolidation, reorganization,
recapitalization or restructuring, formation of a joint venture, partnership or
other business combination pursuant to which the business of the Company or any
of its subsidiaries or a substantial portion thereof is acquired by or combined
with that of an another person or entity or group of persons or entities (such
person, entity or group, a “Counterparty”); (b) any acquisition, directly or
indirectly, by a Counterparty of a majority of the capital stock of the Company
or any of its subsidiaries, by way of purchase or any other means; (c) any
acquisition, directly or indirectly, by a Counterparty of at least 25% of the
assets of the Company and its subsidiaries (determined either on the basis of
fair market value or book value); (d) any acquisition, directly or indirectly,
by the Company of a majority of the capital stock of a Counterparty or any of
its subsidiaries, by way of purchase or any other means; or (e) any acquisition,
directly or indirectly, by the Company of a substantial portion of the assets of
a Counterparty and its subsidiaries (determined either on the basis of fair
market value or book value) for consideration in excess of $20 million. For
purposes of this Grant Notice and the accompanying Restricted Stock Unit
Agreement, a “person” includes any person within the meaning of
Section 13(d)(3) under the Securities Exchange Act of 1934.

 

 

 

5.

Termination of Award:  If the Transaction does not occur on or prior to
December 31, 2016, this Restricted Stock Unit Award shall not vest, no Shares
shall be issued hereunder and this Notice and the accompanying Restricted Stock
Unit Agreement shall terminate and be of no further force and effect.

 

--------------------------------------------------------------------------------


 

The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the Company’s
2015 Stock Plan and the terms of this Restricted Stock Unit Award as set forth
above.

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Participant

 

 

ATTACHMENTS: Restricted Stock Unit Agreement and 2015 Stock Plan

 

2

--------------------------------------------------------------------------------


 

SYNTA PHARMACEUTICALS CORP.
2015 STOCK PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice between SYNTA PHARMACEUTICALS CORP. (the “Company”), a
Delaware corporation, and the individual whose name appears on the Restricted
Stock Unit Award Grant Notice (the “Participant”).

 

WHEREAS, the Company has adopted the 2015 Stock Plan (the “Plan”), to promote
the interests of the Company by providing an incentive for Employees, directors
and Consultants of the Company and its Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s common
stock, $0.0001 par value per share (“Common Stock”), in accordance with the
provisions of the Plan, all on the terms and conditions hereinafter set forth;
and

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Grant of Award.  The Company hereby grants to the Participant an
award for the number of RSUs set forth in the Restricted Stock Unit Award Grant
Notice (the “Award”).  Each RSU represents a contingent entitlement of the
Participant to receive one share of Common Stock, on the terms and conditions
and subject to all the limitations set forth herein, in the Notice and in the
Plan, which is incorporated herein by reference.  The Participant acknowledges
receipt of a copy of the Plan.

 

2.             Vesting of Award.

 

(a)           Subject to the terms and conditions set forth in this Agreement
and the Plan, the Award granted hereby shall vest as set forth in the Restricted
Stock Unit Award Grant Notice and is subject to the other terms and conditions
of this Agreement and the Plan.  Upon vesting, the Participant shall be entitled
to receive such number of shares of Common Stock equivalent to the number of
RSUs specified in the Restricted Stock Unit Award Grant Notice provided that
unless otherwise set forth in the Notice, the Participant is employed by the
Company or an Affiliate on such vesting date.  Such shares of Common Stock shall
thereafter be delivered by the Company to the Participant within five days of
the applicable vesting date and in accordance with this Agreement and the Plan.

 

(b)           Except as otherwise set forth in this Agreement and the Notice, if
the Participant ceases to be employed for any reason by the Company or an
Affiliate (the “Termination”) prior to the vesting condition set forth in the
Restricted Stock Unit Award Grant Notice, then as of the date on which the
Participant’s employment terminates, all unvested RSUs shall immediately be
forfeited to the Company and this Agreement shall terminate and be of no further
force or effect.

 

--------------------------------------------------------------------------------


 

3.             Prohibitions on Transfer and Sale.  This Award (including any
additional RSUs received by the Participant as a result of stock dividends,
stock splits or any other similar transaction affecting the Company’s securities
without receipt of consideration) shall not be transferable by the Participant
otherwise than (i) by will or by the laws of descent and distribution, or
(ii) pursuant to a qualified domestic relations order as defined by the Internal
Revenue Code or Title I of the Employee Retirement Income Security Act or the
rules thereunder.  Except as provided in the previous sentence, the shares of
Common Stock to be issued pursuant to this Agreement shall be issued, during the
Participant’s lifetime, only to the Participant (or, in the event of legal
incapacity or incompetence, to the Participant’s guardian or representative).
This Award shall not be assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.  Any attempted transfer, assignment, pledge, hypothecation
or other disposition of this Award or of any rights granted hereunder contrary
to the provisions of this Section 3, or the levy of any attachment or similar
process upon this Award shall be null and void.

 

4.             Adjustments.  The Plan contains provisions covering the treatment
of RSUs and shares of Common Stock in a number of contingencies such as stock
splits and Corporate Transactions. Provisions in the Plan for adjustment with
respect to this Award and the related provisions with respect to successors to
the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

 

5.             Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of shares of Common Stock shall be made
in accordance with the requirements of the Securities Act.  The Company
currently has an effective registration statement on file with the United States
Securities and Exchange Commission with respect to the Common Stock to be
granted hereunder.  The Company intends to maintain this registration statement
but has no obligation to do so.  If the registration statement ceases to be
effective for any reason, Participant will not be able to transfer or sell any
of the shares of Common Stock issued to the Participant pursuant to this
Agreement unless exemptions from registration or filings under applicable
securities laws are available.  Furthermore, despite registration, applicable
securities laws may restrict the ability of the Participant to sell his or her
Common Stock, including due to the Participant’s affiliation with the Company. 
The Company shall not be obligated to either issue the Common Stock or permit
the resale of any shares of Common Stock if such issuance or resale would
violate any applicable securities law, rule or regulation.

 

6.             Rights as a Stockholder.  The Participant shall have no right as
a stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

 

7.             Incorporation of the Plan.  The Participant specifically
understands and agrees that the RSUs and the shares of Common Stock to be issued
under the Plan will be issued to the Participant pursuant to the Plan, a copy of
which Plan the Participant acknowledges he or she has read and understands and
by which Plan he or she agrees to be bound.  The provisions of the Plan are
incorporated herein by reference.  In addition, this RSU (and any compensation
paid or shares issued pursuant to this Restricted Stock Unit Agreement) is
subject to recoupment in accordance with The Dodd—Frank Wall Street Reform and
Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law.  No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or for a “constructive termination” (or similar term) under any
agreement with the Company.

 

2

--------------------------------------------------------------------------------


 

8.             Tax Liability of the Participant and Payment of Taxes.  The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to this Award or the shares of Common Stock to be
issued pursuant to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes at each vesting date on the
portion of the Award then vested the Company shall be entitled to immediate
payment from the Participant of the amount of any tax or other amounts required
to be withheld by the Company by applicable law or regulation. Any taxes or
other amounts due shall be paid through reducing the number of shares of Common
Stock entitled to be issued to the Participant on the applicable vesting date in
an amount equal to the statutory minimum of the Participant’s total tax and
other withholding obligations due and payable by the Company.  Fractional shares
will not be retained to satisfy any portion of the Company’s withholding
obligation.  Accordingly, the Participant agrees that in the event that the
amount of withholding required would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck.

 

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

9.             Participant Acknowledgements and Authorizations.

 

The Participant acknowledges the following:

 

(a)           The Company is not by the Plan or this Award obligated to continue
the Participant as an Employee, director or Consultant of the Company or an
Affiliate.

 

(b)           The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time.

 

(c)           The grant of this Award is considered a one-time benefit and does
not create a contractual or other right to receive any other award under the
Plan, benefits in lieu of awards or any other benefits in the future.

 

(d)           The Plan is a voluntary program of the Company and future awards,
if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of any grant, the amount of any award, vesting provisions
and the purchase price, if any.

 

(e)           The value of this Award is an extraordinary item of compensation
outside of the scope of the Participant’s employment or consulting contract, if
any.  As such the Award is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.  The future value of the shares of Common Stock is unknown and
cannot be predicted with certainty.

 

(f)            The Participant (i) authorizes the Company and each Affiliate and
any agent of the Company or any Affiliate administering the Plan or providing
Plan recordkeeping services, to disclose to the Company or any of its Affiliates
such information and data as the Company or any such Affiliate shall request in
order to facilitate the grant of the Award and the administration of the Plan;
and  (ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

 

3

--------------------------------------------------------------------------------


 

10.          Notices.  Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

45 Hartwell Avenue

Lexington, MA 02421

Attn: General Counsel

 

If to the Participant at the address set forth on the Restricted Stock Unit
Award Grant Notice or to such other address or addresses of which notice in the
same manner has previously been given.  Any such notice shall be deemed to have
been given on the earliest of receipt, one business day following delivery by
the sender to a recognized courier service, or three business days following
mailing by registered or certified mail.

 

11.          Assignment and Successors.

 

(a)           This Agreement is personal to the Participant and without the
prior written consent of the Company shall not be assignable by the Participant
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Participant’s legal
representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

12           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.  For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the Commonwealth of Massachusetts
and agree that such litigation shall be conducted in the state courts of the
Commonwealth of Massachusetts or the federal courts of the United States for the
District of Massachusetts, Boston Division.

 

13.          Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

14.          Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

 

15.          Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for

 

4

--------------------------------------------------------------------------------


 

the departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions.  No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 

16.          Section 409A.  The Award of RSUs evidenced by this Agreement is
intended to be exempt from the nonqualified deferred compensation rules of
Section 409A of the Code as a “short term deferral” (as that term is used in the
final regulations and other guidance issued under Section 409A of the Code,
including Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be construed
accordingly.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------